Citation Nr: 1747736	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-38 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for arthritis and, if so, whether service connection is warranted.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from January 1954 to January 1956.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the St. Louis, Missouri, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The file contains several conflicting opinions as to whether the Veteran's claimed disorders were caused or aggravated by his service-connected rheumatic fever. Remand is necessary to have a rheumatologist provide an opinion as to whether the Veteran's claimed disorders are residuals of the rheumatic fever and whether the claimed disorders were caused or aggravated by the rheumatic fever.

A decision on whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for arthritis will be deferred until the new opinions are received.

The claim for a TDIU is inextricably intertwined with the Veteran's service connection claims and is, therefore, also remanded. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Obtain a VA medical opinion from a rheumatologist. 
If necessary to respond to the inquiries below, schedule the Veteran for all necessary examinations. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each of the following disorders is a residual of rheumatic fever:  (1) arthritis, (2) hypertension, (3) an eye disorder, and (4) an acquired psychiatric disorder.

b.  whether each of the following disorders was caused by rheumatic fever:  (1) arthritis, (2) hypertension, (3) an eye disorder, and (4) an acquired psychiatric disorder.

c.  whether each of the following disorders was aggravated by rheumatic fever:  (1) arthritis, (2) hypertension, (3) an eye disorder, and (4) an acquired psychiatric disorder.

An opinion as to the etiology of each disorder must be stated. The examiner should expressly discuss any private etiology opinions in the record that conflict with his/her opinion as to etiology.

The examiner's attention is drawn to the following:

*April 1954 service treatment record stating a diagnosis of rheumatic fever, active, with heart involvement (myocarditis). VBMS Entry 8/10/1959, p. 5-6.

*July 1956 statement from the Veteran's private physician that he had a rheumatic heart.

*May 1994 VA examination report and accompanying test results.

*January 1995 letter from the Veteran's private physician.

*March 1995 VA examination report and accompanying test results.

*March 1995 VA treatment records. VBMS Entry 7/30/1998.

*May 1998 letter from the Veteran's private physician indicating that swelling and redness could be due to recurrences of rheumatic fever and that the Veteran had a systolic heart murmur, which the physician indicated was most likely a residual of the rheumatic fever. 

*December 1998 VA examination report and accompanying test results.

*May 1999 to July 2004 VA treatment records indicating diagnoses of hypertension and arthritis. VBMS Entry 5/13/2015.

*September 1999 letter from the Veteran's private physician.

*February 2004 scientific article about rheumatoid arthritis and cardiovascular disease. VBMS Entry 1/6/2016, p. 4-6. 

*January 2011 letter from the Veteran's private ophthalmologist stating that the Veteran's macular degeneration was causally linked to hypertension. VBMS Entry 11/3/2011, p. 37.

*March 2011 letter from the Veteran's private physician stating that it was more likely than not that macular degeneration was due to hypertension and hypertension was related to rheumatic fever.

*April 2011 letter from the Veteran's private physician stating that his inflammation and arthritis was more likely than not a direct result of his rheumatic fever. VBMS Entry 5/12/2011, p. 2.

*April 2011 private treatment record stating that the Veteran's macular degeneration was age-related. VBMS Entry 11/3/2011, p. 6.

*November 2011 letter from the Veteran's private physical therapist stating that his symptoms of joint pain and swelling were a direct result of his rheumatic fever. VBMS Entry 11/21/2011, p. 1.

*May 2013 VA examination reports and accompanying test results.

*December 2013 disability benefits questionnaire completed by the Veteran's private physician stating that the Veteran's rheumatic fever resulted in aortic sclerosis which led to hypertension and that hypertension caused valvular heart disease and aggravated macular degeneration. VBMS Entry 3/12/2015.

*December 2013 letter from the Veteran's private physician stating that rheumatic fever as likely as not caused the Veteran's hypertension, arthritis, valvular heart disease, and macular degeneration, and that hypertension as likely as not aggravated macular degeneration. VBMS Entry 3/12/2015.

*December 2015 VA examination reports.

*December 2015 letter from the Veteran's private physician stating that rheumatic fever caused a heart murmur, joint dysfunction and arthritis, and that hypertension may or may not be related to aortic valve disease. VBMS Entry 1/4/2016, p. 1.

*December 2015 letter from the Veteran's private optometrist stating that hypertension was probably caused by rheumatic fever and that hypertension is a risk factor for macular degeneration. VBMS Entry 1/4/2016, p. 2.

2.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




